Citation Nr: 1534939	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  10-28 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis of the bilateral hands and right wrist, to include as due to an undiagnosed illness. 

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as due to an undiagnosed illness. 

3.  Entitlement to service connection for cold sweats, to include as due to an undiagnosed illness. 


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel
INTRODUCTION

The Veteran had active duty service from June 1984 to June 1991, including verified service in Southwest Asia. 

The issues on appeal are before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky. 

The Board notes that the issues on appeal, in addition to entitlement to a total evaluation based upon individual unemployability due to service-connected disabilities (TDIU), were remanded by the Board in July 2014 for further development.  TDIU was granted by the Appeals Management Center (AMC) in a March 2015 decision.  As such, that issue is not before the Board at this time.


FINDINGS OF FACT

1.  Evidence of record demonstrates current diagnoses for arthritis of the bilateral hands and right wrist, as well as for GERD. 

2.  The Veteran's report of "cold sweats" or "night sweats" does not encompass a disability unto itself for which service connection may be granted.  

3.  The preponderance of the evidence does not establish that arthritis of the bilateral hands and right wrist, or GERD, are directly-related to the Veteran's period of active military service, and neither disorder was diagnosed within one year following separation from active service.


CONCLUSIONS OF LAW

1.  Degenerative arthritis of the bilateral hands and right wrist was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein, to include as due to an undiagnosed illness.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2014).  

2.  GERD was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein, to include as due to an undiagnosed illness.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2014).  

3.  Cold sweats, as a stand-alone diagnosis, was not incurred in or aggravated by active service, to include as due to an undiagnosed illness.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Initially, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Here, the Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified on numerous occasions of the criteria for establishing service connection, the evidence required in this regard, and a claimant's and VA's respective duties for obtaining evidence.  These letters accordingly addressed all notice elements, to include how VA determines disability ratings and effective dates if service connection is awarded.  Nothing more is required in this case.

As for the duty to assist, the Veteran's service treatment records have been obtained.  Pertinent post-service medical records have been obtained, to the extent available, to include records from the Social Security Administration (SSA), and no outstanding records have been identified by the Veteran during the duration of this appeal.  The Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Most recently, January and February 2015 VA examination reports discussed all applicable medical principles related to the Veteran's claims for service connection, and the opinions therein are adequate upon which to decide the claim at issue.  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

In this case, the Veteran has claimed service connection for arthritis of the bilateral hands and right wrist, GERD, and cold sweats.  As to the latter, the Board notes that the Veteran has established service connection for psychological disabilities including depressive disorder and bipolar disorder with cognitive deficit.  In July 2014, the Board remanded this claim so as to obtain a VA opinion to determine if a separate etiology existed for the Veteran's cold sweats, or whether cold sweats were instead a symptom of his already-service-connected psychological disability. 

Regarding the claims of service connection for GERD and degenerative arthritis of the bilateral hands and right wrist, in July 2014, the Board found prior examinations inadequate for adjudication purposes.  As to the May 2008 examination, while both GERD and arthritis were diagnosed, the Board noted that the examiner did not provide etiological opinions.  As to the March 2010 examination, the Board found the rationale provided in support of the negative etiological opinions was deficient.  Specifically, while the examiner noted that the claimed disabilities had specific and known diagnoses, and were therefore not undiagnosed illnesses (and are not subject to the presumption under 38 C.F.R. § 3.317 ), the examiner failed to opine whether the disabilities were otherwise directly-related to the Veteran's active military service, to include complaints of continuity since service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (the United States Court of Appeals for the Federal Circuit has determined that a Veteran is not precluded from establishing service connection with proof of actual direct causation).

To that end, the United States Court of Appeals for Veterans Claims (Court) has held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for chronic disabilities, such as arthritis and gastric ulcers, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Pertinent laws and regulations make special provisions for a Persian Gulf Veteran who exhibits objective indications of an undiagnosed illness or certain medically-unexplained chronic multi-symptom illnesses, including fibromyalgia and gastrointestinal signs or symptoms.  See 38 U.S.C.A. § 1117, 1118 (West 2014); 
38 C.F.R. §§ 3.317 (2014).  A Persian Gulf veteran is a veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, as this Veteran has demonstrated.  38 C.F.R. 
§ 3.317(d).

At the outset, the Board notes that the Veteran has been diagnosed with arthritis of the bilateral hands and wrist, as well as GERD, during the pendency of the appeal.  As such, the first element of Hickson, a current diagnosis, has been satisfied for these two issues.  Therefore, these two issues are not presumptively-associated with Gulf War Syndrome and are not undiagnosed illnesses, as known clinical diagnoses for each have been established.  As discussed below, "cold sweats" is not considered to constitute a separate diagnosable disability in and of itself, but instead is considered to be a symptom of another disorder or medication for which service connection may or may not be established.  VA does not grant service connection for symptoms alone, without any identified basis for those symptoms.  In this case, may already be service connected for the over-arching disability, or cold sweats may be the result of his current medication regimen.

Turning to the Veteran's period of active duty, service treatment records are silent for diagnoses of arthritis or GERD, and no reports of night sweats are of record during service.  Though difficult to read, it appears that the Veteran reported in 1990 for an injury to his right, fourth digit and carpal pain.  A sprain was diagnosed.  However, x-rays of the right hand and wrist from November 1990 were negative.  At the time of his separation examination in October 1991, the Veteran's upper extremities were found to be normal and no gastrointestinal problems were found.  On his accompanying Report of Medical History, the Veteran specifically denied stomach or intestinal trouble, arthritis, and joint deformity.

Post-service, the Veteran was afforded VA examinations to address his service connection claims on several occasions.  As noted by the Board in July 2014, a May 2008 examination diagnosed GERD and arthritis, though etiological opinions were not provided.  Following a March 2010 examination, the examiner noted that arthritis and GERD carried specific and known diagnoses, and were therefore not undiagnosed illnesses within the meaning of applicable legislation.

An August 2010 VA examination report noted the Veteran's dorsal wrists were slightly tender, and the diagnosis of arthritis of the bilateral hands was confirmed.  At that time, the Veteran also reported abdominal pain, bloating, heartburn, and gas, and the examiner attributed these symptoms to GERD and irritable bowel syndrome (previously denied and not on appeal).  Myalgias of unknown etiology were noted, and this disorder is currently service connected.  The Veteran reported night sweats as well, though no separate diagnosis was provided for this condition.

During a March 2011 VA examination, the Veteran reported a history of pain and stiffness in his right wrist and both hands, though no current symptoms were noted.  A history of indigestion and regurgitation was noted.  An etiological opinion was not provided.  

An April 2011 report noted complaints of anxiety, depression, and mood swings.  The Veteran reported panic attacks every 1-2 months.  A May 2011 VA examination report noted panic attacks once a month or so.  Neither linked cold sweats, or night sweats, either to an undiagnosed illness or to the Veteran's period of active duty.  Importantly, the Veteran is service connected for depressive disorder and bipolar disorder, and VA treatment reports indicate that he has trouble sleeping, and nightmares, as a result of these psychiatric disabilities.

An additional VA psychiatric examination was conducted in October 2014.  At that time, the Veteran's diagnosis of major depressive disorder, for which he is service connected, was confirmed.  Symptoms of this disability included anxiety, panic attacks, and chronic sleep impairment.  Following an in-person interview, the examiner concluded that the Veteran did not have a separate disability manifested by cold sweats which was not already encompassed by his depressive disorder.  The examiner noted that this symptom did not represent a disability.  The symptom itself, per the examiner, can result from a multitude of illnesses, pharmacologic entities, and environmental stimuli.  In this case, the symptom could result from multiple etiologies that are not due to service-connected depression or bi-polar disorder, to include chronic fatigue syndrome (CFS) and fibromyalgia, both service connected, which can cause sweating.  Other disorders could be the cause, which are not service connected, including autonomic dysfunction, pain syndromes, migraines, and sleep apnea.  It was also noted that the Veteran took several medications which list sweating as a symptom, including dextroamphetamine, galantamine, alprazolam (chills), duloxetine, sumatriptan, and pantoprazole.  Ultimately, the examiner found that the Veteran's sweating did not represent a separate disability, and was not caused by or related to service, to include undiagnosed illness.  The opinion constitutes the most probative evidence of record on this issue and it is afforded great weight.

With regard to the Veteran's hands and wrist, he was most recently afforded a VA examination in January 2015.  Following an interview and an objective examination, the examiner stated that it was less likely than not that arthritis of the hands and wrist was incurred in or caused by an in-service injury, event, or illness.  In support, it was noted that osteoarthritis of the carpal/metacarpal joint of the wrist is the most common location of arthritis in that region and can be seen in individuals who range from extremely active (heavy use of the hands/wrists) to those with very minimal pinching/grasping activity.  There was no evidence, per the examiner, that the Veteran's military occupational specialty as a helicopter mechanic was any more likely to cause the development of osteoarthritis than anything else.  Further, service treatment records did not demonstrate any injury to the wrists or hands with exception to a possible injury during a right elbow dislocation in 1990, though there was no documentation that mentioned the hand at that time, and there was no discoloration or swelling with a normal x-ray.

Finally, a VA examination was provided to address direct service connection for GERD in February 2015.  Following the examination, the examiner opined that it was less likely than not that GERD was incurred in or caused by an in-service injury, event, or illness.  She noted that GERD was common in the general population, and therefore exposure to military service was not necessary in the pathogenesis, as might be the case for a rare disorder.  While GERD has some overlap with functional GI disorders, which are encompassed by Gulf War Syndrome, most gastroenterologists consider GERD to be sufficiently distinct, in that it is usually treated as a separate entity.  Though she stated that if one wanted to err on the side of the inclusivity of GERD into Gulf War Syndrome, one could argue either way, however the Veteran's disorder was first diagnosed in 2004 (13 years after separation from active duty).  Although GERD is, in some ways, a functional bowel syndrome, most gastroenterologists do not practically classify it as such.  In addition, the Board points out that IBS was specifically denied, and not on appeal at this time.  The examiner went on to state that GERD is perhaps the single most common, chronic GI disorder in the U.S., and because the Veteran's symptoms started 13 years after separation, she did not believe that GERD was caused by the Veteran's military service.

While the Board reviewed the Veteran's voluminous medical record in its entirety, to include private and VA treatment reports, as well as SSA medical evidence of record, the Board has focused on the most salient reports in this discussion.  After a thorough review of the evidence currently of record, there is simply no probative, medical opinion linking any of the three claimed disorders either directly to service, or to Gulf War Syndrome.

With regard to the Veteran's statements during the course of his appeal in which he attributed arthritis, GERD, and cold sweats to his periods of active service, to include undiagnosed illness or Gulf War Syndrome, the Federal Circuit has held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

Laypersons are considered competent to provide a medical diagnosis only if (1) the condition is simple to identify (such as a broken leg), (2) he or she is reporting a contemporaneous medical diagnosis, or (3) his or her description of symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Here, the Veteran is certainly competent to recount a history of hand/wrist pain, heartburn/regurgitation, and cold sweats at night.  However, at no time have the Veteran's etiological conclusions been supported by a medical professional.  In fact, his assertions are specifically contradicted by multiple VA opinions which found no relation between his period of active service and arthritis or GERD, and also determined that cold sweats were a symptom of another disorder, and not a free-standing condition.      

Importantly, there is simply no probative evidence of record to demonstrate a medical link between the arthritis/GERD and the Veteran's period of active service, and these disorders, because they are currently-diagnosed, do not meet the Gulf War presumption.  Again, the Board notes that the Veteran's service treatment reports are silent for a diagnosis of any chronic musculoskeletal or gastrointestinal disorder, and that he is currently service connected for a psychiatric disability which is most likely the root of his cold sweats.  There is no evidence of a diagnosis of arthritis, or GERD, within one year following separation.  The Board also points out that myalgia (pain in the muscles and joints) has also been service-connected.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the evidence is against the Veteran's claims, and as such entitlement to service connection for a arthritis of the bilateral hands and right wrist, GERD, and cold sweats is denied.











	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for degenerative arthritis of the bilateral hands and right wrist, to include as due to an undiagnosed illness, is denied. 

Service connection for gastroesophageal reflux disease (GERD), to include as due to an undiagnosed illness, is denied. 

Service connection for cold sweats, to include as due to an undiagnosed illness, is denied. 

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


